AO 2458 (Rev. 02/18) Judgment in a Criminal Case

 

Sheet l
UNITED STATES DISTRICT CoURT
Western District of Arkansas
UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE

V.

Case Number: 5:18CR50052-001

EDUARDO LAMAS'LEYVA USM Number; 73339_280

Jack Schisler

Defendant`s Attomey

 

VVV\./VVVVV

THE DEFENDANT:
>x{ pleaded guilty to count(s) One (l) of the Indictment on September 28, 2018.

 

l:l pleaded nolo contendere to count(s)
which was accepted by the court

 

[:l was found guilty on count(s)
after a plea of not guiltv.

 

The defendant is adjudicated guilty of these offenses:

Title & Section Nature of Offense Offense Ended Count
8 U.S.C. § l326(a) Illegal Reentry by Removed Alien 02/02/2018 l
The defendant is sentenced as provided in pages 2 through 4 of this judgment 'l`he sentence is imposed pursuant to

the Sentencing Reform A<`:t of 1984.

l:l The defendant has been found not guilty on count(s)

 

I:I Count(s) [l is I] are` dismissed on the motion of the United States.

 

  
 

It is ordered that the defendant must notify the United States attorney for this district within 30 d of any change of name,
residence, or mailing address until all fmes, restitution, costs, and special assessments imposed by this judg t/are fully paid. If ordered to
pay restitution, the defendant must notify the court and United States attorney of material changes in e>_ mic circumstances

 

 

 

/ Honorable Timothy L. Brooks, United States District Judge

l_\lame and Tit\e ot`.|udgc

le//é, folq,

 

 

Date

 

 

AO 2458 (Rev. 02/18) Judginent in Criininal Case
Sheet 2 _ imprisonment

Judgment _ Page 2 of 4

DEFENDANT: EDUARDO LAMAS-LEYVA
CASE NUMBER: 5:18CR50052-001

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
eighteen (18) months to run consecutively to any remaining undischarged portion of the defendant’s underlying
total term 0f: state court conviction in Washington County, Arkansas, Circuit Court (CR 18-502-6). No term of supervised
release is imposed as it is anticipated the defendant will be deported following his term of imprisonment

I:\ The court makes the following recommendations to the Bureau of Prisons:

\Xl The defendant is remanded to the custody of the United States Marshal.

I:\ The defendant shall surrender to the United States Marshal for this district:
Ij at I:\ a.m. l:l p.m. on
m as notified by the United States Marshal.

 

m The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
I:\ before 2 p.m. on
m as notified by the United States Marshal.

 

[:I as notified by the Probation or Pretrial Services Office.

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on t0
at , with a certified copy of this judgment
' U§iri-:D srATEs MARSHAL
By

 

DEPUTY UNlTED STATES MARS HAL

 

AO 245B (Rev. 02/ 18) Judgment in a Criminal Case
Sheet 5 _ Criminal Monetaiy Pena|ties

Judgment _ Page 3 ot` 4
DEFENDANT: EDUARDO LAMAS-LEYVA
CASE NUMBER: 5:18CR50052-001
CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JVTA Assessment* Fine Restitution
TOTALS $ 100.00 $ -0- $ -0- $ -0-
l:l The determination of restitution is deferred . An Amended Judgment in a Criminal Case (AO 245C) will be entered

until after such determination
I:l The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
before the United States is paid.

Name of Payee Total Loss** Restitution Ordered Priority or Percentage
TOTALS $ $

l:l Restitution amount ordered pursuant to plea agreement $

l:l The defendant must pay interest on restitution and a fine of more than $2,500, unless_t_he restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 

l:l 'l`he court determined that the defendant does not have the ability to pay interest and it is ordered that:
|:| the interest requirement is waived for |:] fine I:l restitution.

|:| the interest requirement for I:] fine I:l restitution is modified as follows:

* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22. n
** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of 'l`itle 18 for offenses committed on

or after September 13, 1994, but before Apri123, 1996.

AO 2453 (Rev. 02/18) Judginent in a Criminal Case
Sheet 6 _ Schedule of Payments

Judgment - Page 4 of 4

DEFENDANT: EDUARDO LAMAS-LEYVA
CASE NUMBER: 5:18CR50052-001 4

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to p'ay, payment of the total criminal monetary penalties is due as follows:

A § Lump sum payment of $ 100.00 due immediately, balance due

[:] not later than n , or
§ inaccordance with [:] C \:I D, \:I E, or §Fbelow; or

B \:I Payrnent to begin immediately (may be combined with \:I C, \:I D, or \:I F below); or

C \:l Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after the date of this judgment; or

D [:] Payrnent in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after release from imprisonment to a

term of supervision; or

E [:] Payrnent during the term of supervised release will commence within (e.g., 30 or 60 days) after release from
imprisonment The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F § Special instructions regarding the payment of criminal monetary penalties:

If not paid immediately, any unpaid financial penalty shall be paid by the defendant during his term of imprisonment at a rate of
up to 50% of the defendant’s available funds, in accordance with the lnmate Financial Responsibility Program.

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during the period of imprisonment All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
lnmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

\:I Joint and Several

Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate

\:|

The defendant shall pay the cost of prosecution.

The defendant shall pay the following court cost(s):

lj

\:l The defendant shall forfeit the defendant’_s interest in the following property to the United States:

Payments shall be applied in the following order1 (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.

 

 

 

